Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors BioCardia, Inc.: We consent to the use of our report dated March30, 2017, with respect to the consolidated balance sheets of BioCardia, Inc. and subsidiary as of December31, 2016 and 2015, and the related consolidated statements of operations, convertible preferred stock and stockholders’ equity (deficit) and cash flows for each of the years in the two-year period ended December31, 2016, incorporated herein by reference and to the reference to our firm under the heading “Experts” in the prospectus. /s/KPMG LLP San Francisco, California
